DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/31/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 16/672,997 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Ricardo Claps on February 16, 2021.
This examiner’s amendment replaces claims 1, 4-5, 9, 12-13, and 16 with the following:

--1.	(Currently Amended)  A method of composing a piece of digital music using an automated music composition and generation system being supplied with musical experience descriptors to characterize the piece of digital music to be automatically composed and generated by said automated music composition and generation system, said method comprising the steps of:
(a) creating a project to automatically compose and generate a piece of digital music using an automated music composition and generation system having a system user interface operably connected to an automated music composition and generation engine;

wherein said particular musical events are selected from the group consisting of music start, music stop, descriptor change, style change, volume change, structural change, and instrumentation change;
(c) providing said musical experience descriptors to said automated music composition and generation engine; 
(d) initiating said automated music composition and generation engine so as to automatically compose and generate said piece of digital music[[,]];
(e) formatting said piece of digital music and creating a digital file representing said piece of digital music for display and review by a system user using said system user interface;
(f) reviewing and assessing said digital file and making modifications to one or more selected musical experience descriptors;
(g) providing the musical experience descriptors to said automated music composition and generation engine; and
(h) initiating said automated music composition and generation engine to compose and generate a new digital file for display and review; 
wherein each composed and generated piece of digital music contains a set of musical notes arranged and performed in said piece of digital music, and having characteristics expressed throughout said piece of digital music and represented by said musical experience descriptors.--

--4-5.	(Canceled).--



(a) creating a project to automatically compose and generate a piece of digital music using an automated music composition and generation system having a system user interface operably connected to an automated music composition and generation engine;
(b) using said system user interface to select one or more musical experience descriptors and applied said music experience descriptors along a timeline representation of a piece of music to be automatically composed and generated, so as to specify which musical events should occur in the piece of digital music to be automatically composed and generated by said automated music composition and generation system;
wherein said 
(c) providing said musical experience descriptors to said automated music composition and generation engine; and
(d) initiating said automated music composition and generation engine so as to automatically compose and generate said piece of digital music[[,]];
(e) formatting said piece of digital music and creating a digital file representing said piece of digital music for display and review by a system user using said system user interface;
(f) reviewing and assessing said digital file and making modifications to one or more selected musical experience descriptors;
(g) providing the musical experience descriptors to said automated music composition and generation engine; and
(h) initiating said automated music composition and generation engine to compose and generate a new digital file for display and review; 


--12-13.   (Canceled).--

--16.	(Currently Amended)  The method of Claim 9, wherein the set of musical notes contained in each said .--


Allowable Subject Matter
3.	Claims 1-3, 6-11 and 14-16 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-3, 6-11 and 14-16 is the inclusion of the claimed method steps of: (e) formatting said piece of digital music and creating a digital file representing said piece of digital music for display and review by a system user using said system user interface; (f) reviewing and assessing said digital file and making modifications to one or more selected musical experience descriptors; (g) providing the musical experience descriptors to said automated music composition and generation engine; and (h) initiating said automated music composition and generation engine to compose and generate a new digital file for display and review. It .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837